It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs and the matter is remitted to Supreme Court, Wayne County, for further proceedings in accordance with the following memorandum: Plaintiff attorney appeals from an order directing defendant, his former client, to pay $1,000 to plaintiff to settle a counsel fee dispute. We agree with plaintiff that he is entitled to a trial *1351de novo to establish the quantum meruit value of his services, despite his failure to provide defendant with a letter of engagement or written retainer agreement (see generally Seth Rubenstein, P.C. v Ganea, 41 AD3d 54 [2007]). Based on the evidence in the record before us, we conclude that plaintiff met his “burden of establishing that the terms of the alleged fee arrangement were fair, fully understood, and agreed to by [defendant]” (id. at 64). We further conclude, however, that plaintiff is not entitled to reinstatement of an earlier arbitration award inasmuch as defendant timely demanded a trial de novo (see 22 NYCRR 137.8). We therefore reverse the order and remit the matter to Supreme Court for a trial de novo to establish the fair and reasonable value of the legal services rendered by plaintiff (see Seth Rubenstein, P.C., 41 AD3d at 63-64; Jones v Wright, 16 Misc 3d 133[A], 2007 NY Slip Op 51494[U]). Present—Martoche, J.P., Smith, Peradotto, Pine and Gorski, JJ.